                                           Case 3:20-cv-03117-RS Document 6 Filed 07/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        ST. MICHAEL BALZARINI,
                                   7                                                    Case No. 20-cv-03117-RS (PR)
                                                      Plaintiff,
                                   8
                                                v.                                      ORDER OF DISMISSAL
                                   9
                                        JOHN DOE,
                                  10
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has not complied with the Court’s order to perfect his application to
                                  14   proceed in forma pauperis (IFP), and to file a complaint. His IFP application is deficient
                                  15   because it lacks a Certificate of Funds. Accordingly, this federal civil rights action is
                                  16   DISMISSED (without prejudice) for failing to comply with the Court’s order and for
                                  17   failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  18          Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  19   Any such motion must contain a properly completed Certificate of Funds, and a
                                  20   complaint, which must be on this Court’s form.
                                  21          Plaintiff’s IFP motion is DENIED as insufficient. (Dkt. No. 4.) The Clerk shall
                                  22   terminate all pending motions, enter judgment in favor of defendants, and close the file.
                                  23          IT IS SO ORDERED.
                                  24   Dated: July _7__, 2020
                                                                                         _________________________
                                  25
                                                                                            RICHARD SEEBORG
                                  26                                                      United States District Judge
                                  27

                                  28
